Citation Nr: 1812600	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  16-08 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a left arm disability.

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to service connection for bilateral pes planus.

6.  Entitlement to an initial rating in excess of 10 percent for right ankle lateral collateral ligament sprain. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Matta, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1982 to April 1990.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2015, March 2015, and January 2017 rating decisions by the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  In June 2016, a videoconference hearing was held before the undersigned (for Issues 1 through 5); a transcript is in the record.  [The Veteran did not request a hearing for Issue 6.]  In September 2016 and September 2017, the Board remanded these matters for additional development.

The Board also remanded the issues of entitlement to service connection for right and left foot hallux valgus, and left shoulder and low back disabilities.  A November 2017 rating decision subsequently granted service connection for those disabilities.  Consequently, those issues are no longer before the Board.

As previously noted, the issues of service connection for psychiatric and neck disabilities have been raised by the Veteran during his June 2016 hearing, but has not been adjudicated by Agency of Original Jurisdiction (AOJ).  As there is no indication that the AOJ has acted on the referral, the issue is AGAIN referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for bilateral pes planus and an increased rating for right ankle lateral collateral ligament sprain are REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran's left knee disability is shown by competent medical evidence to be causally related to his service-connected left lower extremity radiculopathy.

2.  At no time during the pendency of this claim has the Veteran had a left ankle or left arm disability for VA purposes.

3.  At no time during the pendency of this claim has the Veteran had a left ear hearing loss disability for VA purposes.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disability as secondary to the Veteran's service-connected left lower extremity radiculopathy is warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017). 

2.  Service connection for a left ankle disability and left arm disability is not warranted.  38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  Service connection for left ear hearing loss is not warranted.  38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C. §§ 5103 and 5103A (2012) have been met. By correspondence dated in December 2013, VA notified the Veteran of the information needed to substantiate and complete his claim, of the information that he was responsible for providing, of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates. 

The Veteran's service treatment records (STRs) and postservice treatment records have been secured.  The RO arranged for VA ankle examinations in December 2014, and, pursuant to the Board's September 2016 and September 2017 remands, in November 2016 and November 2017, respectively.  The RO also arranged for VA audio examinations in February 2015, January 2016, and, pursuant to the Board's September 2016 remand, in October 2016; pursuant to the Board's November 2017 remand, the RO also obtained an addendum opinion in October 2017.  Pursuant to the Board's November 2017 remand, the RO also arranged for a November 2017 VA elbow and forearm examination.  The Board finds that these reports of examination are adequate for rating purposes as they contain sufficient clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to constitute probative medical evidence adequate for adjudicating the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service Connection Generally

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.   To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Certain chronic diseases (including SNHL as an organic disease of the nervous system and arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for organic disease of the nervous system).   38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left Knee 

On November 2017 VA knee examination, left knee tendonitis/tendinosis was diagnosed.  The examiner opined that it was less likely that such was caused or permanently aggravated by the Veteran's service-connected right ankle and/or right foot disabilities and less likely related to service.  She continued, however, that it was more likely related to the Veteran's left lower extremity radiculopathy, which causes weakness of the left knee with progression due to an altered gait.

In light of the foregoing, and considering the lack of any evidence to the contrary, the Board finds that the Veteran's left knee disability is secondary to his service-connected left lower extremity radiculopathy and therefore grants service connection for such disability.  38 C.F.R. §§ 3.303, 3.310; see also Allen, 237 F.3d at 1381.

Left Ankle and Left Arm 


The Veteran's service treatment records do not note any reports, findings, diagnoses, or treatment of left ankle or arm disabilities.

On December 2014 VA ankle examination, the examiner did not diagnose a left ankle disability and opined that the Veteran's STRs do not document a chronic ankle condition in service.

On November 2016 VA ankle examination, the examiner did not diagnose a left ankle disability but concluded that weakened and limited motion of the left ankle was more likely due to radiculopathy.

On November 2017 VA ankle examination, the examiner noted no diagnosis of a left ankle condition but concluded that weakness which limits active range of motion is more likely related to radiculopathy. 

On November 2017 VA elbow examination, the Veteran stated that the claim for his left arm is for his shoulder; he did not report any left elbow symptoms.  Although the Veteran reported intermittent pain from his left shoulder to his arm with use, the examiner determined this is not a separate left elbow condition based on normal findings.  She did not diagnose a left elbow condition.

The Board notes that a November 2017 rating decision granted service connection for radiculopathy of the left lower extremity (which includes, at least in part, the Veteran's left ankle).  That decision also granted service connection for a left shoulder disability.

The Board has carefully considered the Veteran's lay statements and finds that he is competent to discuss feelings of left ankle and arm pain.  The Veteran, however, has not been shown to have medical training, and as such, cannot provide a specific diagnosis or etiology as to these symptoms; questions of causation and specific diagnosis are complex and require, in the Board's judgment, medical training.  As such, the Veteran is not capable of opining that his complained of symptom represents a diagnosed left ankle and/or left arm disability.  Without competent diagnoses of relevant disabilities, service connection is not available.  

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).   Accordingly, as there is no indication in the record that the Veteran has been diagnosed with a left ankle or left arm disability at any time during the course of this appeal, the claims for service connection for such must be denied.


Left Ear Hearing Loss

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94%.  38 C.F.R. § 3.385.  

On January 1982 service entrance report of medical examination, the Veteran's left ear was normal on clinical examination and audiometry revealed that puretone thresholds, in decibels, were:


1000
2000
3000
4000
L
15
10
/
10


On November 1987 audiogram, audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
L
20
5
15
20

The Veteran underwent VA hearing loss examinations in February 2015, January 2016, and October 2016.   [The February 2016 and January 2016 VA examinations were conducted by the same audiologist.]  On each examination, it was determined that the audiogram findings were void and that an opinion regarding causation of left ear hearing loss could not be given.  Specifically, on February 2015 and January 2016 VA examinations, the examiner noted that the admitted speech recognition thresholds were not in agreement with the puretone average for the left ear and that ascending/descending threshold searches were not in agreement.  She stated that the test results were not valid for rating purposes, i.e., not indicative of organic hearing loss.  On October 2016 VA hearing loss examination, another examiner determined that the left ear hearing test results were not adequate for rating purposes as there was poor agreement with the puretone thresholds and speech recognition thresholds; the results were consistent with a non-organic hearing component.

In its September 2017 remand, the Board determined that no examiner provided an opinion to clarify the significance of a finding of a non-organic hearing component.  In an October 2017 addendum opinion, the author of the October 2016 VA examination report noted that, based on the data obtained during the October 2016 hearing examination and a lack of a service separation examination, he was unable to render an opinion without resorting to mere speculation.  He noted that the test results of the left ear were strongly indicative of a non-organic hearing component, which meant that it is not credible; he further noted that the Veteran was less than straightforward with his hearing test results.  The poor agreement between puretone and speech recognition thresholds give way to "a very strong indication of unreliable information."

Based on the foregoing, the Board notes that the Veteran has not been diagnosed with left ear hearing loss for VA purposes at any time during this appeal.  In the absence of proof of a present disability, there is no valid claim of service connection.  Brammer, 3 Vet. App. 223 (1992).  Accordingly, service connection for left ear hearing loss is denied.


ORDER

Service connection for a right knee disability is granted.

Service connection for a left ankle disability is denied.

Service connection for a left arm disability is denied.

Service connection for left ear hearing loss is denied.





REMAND

Although the Board regrets the additional delay, further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his remaining claims.  See 38 C.F.R. § 3.159.  Specifically, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Service Connection for Bilateral Pes Planus

The September 2017 Board remand instructed the RO to obtain an opinion addressing whether the Veteran's bilateral pes planus is at least as likely as not incurred in, related to, or caused by service or caused or aggravated by his service-connected right foot and/or right ankle disabilities.   On November 2017 VA foot conditions examination, the examiner opined that she would have to resort to speculation to determine whether the Veteran's bilateral pes planus was caused by or permanently aggravated by his service-connected right ankle and/or right foot disabilities because pes planus is a condition caused by prolonged weight-bearing with natural progression.  Similar to the November 2016 VA foot examination, the examiner again stated that pes planus could be due to "weight bearing" issues but did not specify the cause of such issues.  Accordingly, an addendum opinion addressing this medical question is necessary.

Increased Rating for a Right Ankle Disability 

The Board's September 2017 remand instructed the AOJ to obtain a VA examination that included range of motion testing of the right ankle in active motion, passive motion, weight-bearing, and nonweight-bearing and to address additional range of motion loss in the Veteran's right ankle due to pain during his reported flare-ups (or explain why such information cannot feasibly be provided).  

On November 2017 VA examination, the Veteran reported that his right ankle hurts all the time across the outside of the ankle; he also sometimes experiences swelling.  His right ankle throbs when he sits but he experiences more pain when he puts his foot down (i.e., bears weight); he experiences flare-ups when his ankle also gives way and he cannot lift the ankle at all.  He reported having functional loss, including having to walk with a cane.  On examination, his range of motion was abnormal; pain was noted to cause functional loss in dorsiflexion and plantar flexion.  There was evidence of pain with weight-bearing.  The examiner noted that she could not provide an opinion regarding whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use without mere speculation since "[r]epeated use over time not observed."

The Board finds the November 2017 VA examination inadequate in that it still fails to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint as required by Correia v. McDonald, 28 Vet. App. 158 (2016).  

Additionally, the Court recently held that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  See Sharp v Shulkin, 29 Vet. App 26, 34 (2017).  The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares." Id. at 16 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)). The Board finds that the examiner did not provide an adequate rationale with regard to potential additional functional loss during the reported flare-ups of the Veteran's right ankle disability.  Further inquiry should reasonably have been attempted by the examiner to determine the impact of these flare-ups before concluding that an opinion could not be provided without resorting to speculation.  On remand, the examiner is required to ascertain adequate information regarding the Veteran's flare-ups and "estimate the functional loss that would occur during flares."  Id. at 33.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should arrange for a medical opinion addressing the likely cause of the Veteran's bilateral pes planus.  The opinion provider should be one that has NOT PREVIOUSLY EXAMINED the Veteran nor provided an opinion in this matter.  The opinion provider must review the record, including this remand, and provide opinions that respond to the following:

(a)  Is it at least as likely as not (a 50% or better probability) that the Veteran's bilateral pes planus was incurred in, related to, or caused by any incident in the Veteran's military service?

(b) If not, is it at least as likely as not (a 50% or better probability) that such disability was caused OR AGGRAVATED (the opinion MUST encompass the concept of aggravation) by any of the Veteran's service-connected disabilities?  (Aggravation means the disability increased in severity beyond its natural progression.)

If aggravation is found, the examiner should indicate, to the extent possible, the approximate baseline level of disability before the onset of the aggravation.

A detailed explanation (rationale) is requested for all opinions provided. By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.

2.  Then, schedule the Veteran for a VA examination to ascertain the severity of his service-connected right ankle disability. The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed.

Range of motion studies should include active and passive motion and weight-bearing and non-weight-bearing.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision. All findings should be reported in detail.

The examiner SHOULD SPECIFICALLY NOTE whether any motion limitation is marked.

The examiner should also ask the Veteran to identify the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment resulting from flare-ups.  The examiner is also asked to request the Veteran to identify the extent of his functional loss during flare-ups and, if possible, offer range of motion estimates based on the information.  If the examiner is unable to provide and opinion on the impact of any flare-ups on the Veteran's range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information.  In providing all of the requested opinions, the examiner should consider the Veteran's competent lay statements regarding the observable symptoms he has experienced, including those associated with flare-ups.

The examiner should also comment on the effect of the Veteran's right ankle disability on his ability to secure and follow a gainful occupation.

3.  The AOJ should then review the record and re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


